Citation Nr: 1418849	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-47 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residual right knee degenerative joint disease, including ligament injury with unstable knee, status post right anterior cruciate ligament repair.  

2.  Entitlement to an initial rating in excess of 20 percent for moderate instability of the right knee.  

3.  Entitlement to an initial compensable rating for right knee surgical scars with tissue atrophy and disfigurement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served from January 1985 to May 1985 during a confirmed period of active duty for training (ACDUTRA).  He also served other periods of ACDUTRA and inactive duty training (INACDUTRA) while serving in the Kentucky Army National Guard until his discharge in March 1990.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the claims currently on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that the Veteran was last provided a VA examination of his right knee disorders in July 2012.  According to that examination report, the VA nurse practitioner who conducted the examination recorded in the section devoted to range of motion measurements that extension of the right knee ended at 0 degrees and that extension of the right knee ended at 25 degrees because the Veteran was unable to fully extend.  The Veteran's representative, in his brief, also noted that "Oddly the examiner noted extension was to 0 degrees, but also noted that extension was limited to 25 degrees."  

Both statements cannot be true.  If correct that extension of the Veteran's right knee was limited to 25 degrees, then it is possible that the 10 percent rating for his residual right knee degenerative joint disease disability could be increased to 30 percent from the date of the examination report.  

The Board also notes that the July 2012 VA examination must be found inadequate because the VA examiner did not have access to the claims file.  That may explain why she indicated at another point in the report that there was no documentation of degenerative or traumatic arthritis, even though the Veteran was rated under Diagnostic Code 5010 for painful or limited motion of a major joint or group of minor joints.  Diagnostic Code 5010 is available for rating traumatic arthritis substantiated by X-ray findings.  

The examiner's lack of access to the claims file also meant that she did not view the four sets of colored photographs of the Veteran's knees and surgical scars or the two sets of private treatment records found in the claims file that detail recent treatment of the Veteran's right knee.  

When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  

Therefore, on remand, a new VA examination should be obtained to determine the current severity of the Veteran's service-connected right knee disorders.  

The Veteran's electronic claims file contains copies of VA treatment records through July 2012 from the Louisville, Kentucky VA Medical Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the RO/Appeals Management Center (AMC) should attempt to obtain all private and VA medical records related to treatment of the Veteran's right knee conditions that are not already found within the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his right knee disorders on appeal.  After the Veteran has signed any necessary releases, the RO/AMC should then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Louisville VAMC, for the period from July 2012 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the development referred to above, the RO/AMC should schedule the Veteran to undergo an appropriate VA examination to determine the severity of his right knee disabilities currently on appeal.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in the examination report.  All indicated studies deemed necessary to evaluate the disabilities on appeal shall be performed, and all findings shall be reported in detail.  Of particular importance to this remand, in view of the ambiguity in the July 2012 VA examination, the examiner shall clarify whether extension of the right knee ends at 0 degrees, or 25 degrees, or at some other measurement and at what point, if any, painful motion begins.  

A rationale or explanation is requested for all medical opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge.  

3.  After ensuring that the above development is fully undertaken, the RO/AMC should readjudicate the Veteran's claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

